DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “roughly” renders the claim indefinite.  The specification does not set forth a standard for measuring the degree of what is considered rectangular and what isn’t considered rectangular and thus it is unclear what is encompassed by the term “roughly”.  
In addition, it is unclear how the vane is a rectangular solid shape if some material is removed.  
Claims 1 and 18 recite the limitation "the drive rods" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley et al. (US 2016/0290068).
With respect to claim 19, Riley et al. disclose a stator (200) for a drive rod centralizer, comprising: a cylindrical body (202), said cylindrical body and having a smooth central bore, one or more vanes (204a, 204b) attached to the outer surface of said cylindrical body of said stator, wherein some material of the body of said one or more vanes is removed, forming a cavity (206) within the body of said one or more vanes.
With respect to claim 20, Riley et al. disclose wherein the body of said one or more vanes are of roughly rectangular solid shape (see figure 6), the radially inner surface of said one or more vanes is attached to the outer surface of said stator body (see figure 2), the radially outer surface of said one or more vanes being in contact with the inner surface of a production tubing of drive rods (see paragraphs 2, 26, and 27).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (US 2016/0177635) in view of Riley et al. (US 2016/0290068).
With respect to claim 1, Morrow disclose a drive rod centralizer to position the drive rods at the centerline of the production tubing, comprising: a cylindrical rotor (15), said cylindrical rotor being attached to the body of said drive rod (11/12), the centerline of said cylindrical rotor being collinear with the centerline of said drive rod (see figure 2); a stator (23), said stator being comprised of a cylindrical body, said cylindrical body having an external diameter less than the internal diameter of said production tubing (see figure 7), and having a smooth central bore, said bore having an internal diameter larger than the external diameter of said cylindrical rotor (see figure 7); wherein said stator is installed on said drive rod such that said rotor is within said central bore of said stator (see figure 7); wherein said stator has several, equal length vanes (27) projection radially outward from said cylindrical body, with the major axis of said vanes being oriented along the centerline of said stator body, the axial length of said vanes being approximately equal to the axial length of said stator body (see figure 7); wherein the body of said vanes are of roughly rectangular solid shape (see figures 5-7), the radially inner surface of said vane being attached to the outer surface of said stator body (see 
	With respect to claim 2, Morrow in view of Riley et al. disclose wherein the cavity is formed completely through said vane in the circumferential direction (see figure 2).
	With respect to claim 3, Morrow in view of Riley et al. disclose wherein the cavity allows tips of vanes to deform inward toward the center of the tubing when the vanes are flexed (wherein since cavities are formed the tips would deform inwardly).
	With respect to claim 4, Morrow in view of Riley et al. disclose wherein the vanes are flexed when a tight spot is encountered in the production tubing (see paragraph 21).
	With respect to claim 5, Morrow does not disclose the material of the vane.  Riley et al. disclose a vane made of elastomer which allows flexibility as the fins deform (see paragraph 26).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Morrow by including a material with natural flexibility as taught by Riley et al. to allow the vanes to deform and return to shape.

With respect to claim 7, Morrow in view of Riley et al. disclose wherein the vanes are bent in a roughly circumferential direction (see paragraph 26).
With respect to claim 8, Morrow in view of Riley et al. are silent as to a reduced effective diameter.  However, it would have been obvious to one having ordinary skill in the art that production tubing has a drift diameter and a nominal diameter and thus the production tubing in Morrow would have a reduced effective inside diameter.  
With respect to claim 9, Morrow in view of Riley et al. disclose wherein the vanes are configured to be compressible due to the cavity in said vanes (see paragraph 21).
With respect to claim 10, Morrow in view of Riley et al. does not disclose an enclosed cavity.  Riley et al. disclose that the chamber 206 can be any shape or size (see paragraph 21).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Morrow in view of Riley et al. by enclosing the cavity as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp, and this is one of the finite number of ways to create a cavity within a blade.
With respect to claim 11, Morrow in view of Riley et al. disclose wherein the cavity has a bore, such that the bore exposes the cavity to an outer surface of each of the vanes (see figure 2).
With respect to claim 12, Morrow in view of Riley et al. disclose wherein the vanes are configured to flex from a first position to a second position in a circumferential direction (see paragraph 21).

With respect to claim 14, Morrow in view of Riley et al. disclose wherein the effective outside diameter of the stator is equal or very nearly equal to the manufacturer's specified inside diameter of the production tubing, and holds the rod string at the centerline of the production tubing (wherein the stator in Morrow as modified by Riley et al. would have equal or nearly equal the same diameter of the production tubing).
With respect to claim 15, Morrow in view of Riley et al. disclose wherein the drive rod centralizer allows for sufficient flexibility in the stator blades to allow the passage of said stator past areas of the production tubing where the effective inside diameter is less than the specified internal diameter of the tubing without damaging the centralizer components, and without interfering with the installation of the rod string into the production tubing (wherein the stator of Morrow in view of Riley et al. allows for sufficient flexibility).
With respect to claim 16, Morrow in view of Riley et al. disclose wherein the stator blades rebound back to full original OD after multiple flexing to allow passage through `drift` diameter areas of the tubing, returning the drive rod to the centerline of the production tubing (wherein the combination teaches blades which rebound back).
With respect to claim 17, Morrow in view of Riley disclose wherein each of said vanes includes a cavity (see paragraph 21).
.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrigo (US 2014/0151026) disclose a centralizer having a plurality of openings (26) through each of the ribs (20).  Miller (USP 2,076,039) disclose vertical openings in a drill bit guide.  Bettis (USP 2,045,629) disclose pockets 14 in a well casing protector.  Bettis (USP 1,863,740) disclose recesses 7 in a casing protector.  Smith (USP 10,364,619) disclose a plurality of through holes 19 formed in blades 18.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405.  The examiner can normally be reached on Monday-Friday 6-9am and 12:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (acting) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nicole Coy/           Primary Examiner, Art Unit 3672